     Case 2:16-cr-00032-BWA-JVM Document 367 Filed 02/12/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                    CRIMINAL NO. 16-032
 VERSUS                                                      SECTION: M
 STANTON GUILLORY
 LOUIS AGE, JR.
 LOUIS AGE, III
 RONALD WILSON, JR.
 KENDRICK JOHNSON
                           NOTICE OF SUPPRESSION HEARING

Take notice that this criminal case has been set for a Suppression Hearing on March 6, 2020, at
9:00 a.m., before Judge Barry W. Ashe, 500 Poydras Street, Courtroom C-351, New Orleans, LA.

   IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U. S. MARSHAL IMMEDIATELY OUTSIDE
THE COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date: February 12, 2020                            CAROL L. MICHEL, CLERK
                                                   by: Cherie Charles, Deputy Clerk
TO:
STANTON GUILLORY c/o USM                           AUSA: ELIZABETH A. PRIVITERA
COUNSEL FOR GUILLORY:                              elizabeth.privitera@usdoj.gov
KERRY CUCCIA                                       MYLES DREW RANIER
kerryc@capitald.org                                myles.ranier@usdoj.gov
ALYSSON MILLS                                      SEAN M. TOOMEY
amills@fishmanhaygood.com                          sean.toomey@usdoj.gov
                                                   JAMES STUART BAEHR
LOUIS AGE, JR. c/o USM                             james.baehr@usdoj.gov
COUNSEL FOR AGE, JR.:
RICHARD BOURKE                                     U.S. Probation Office - Pretrial Services Unit
rbourke@thejusticecenter.org
JOSEPH W. VIGNERI                                  U.S. Marshal
jvigneri@thejusticecenter.org
                                                   JUDGE
LOUIS AGE, III c/o USM
COUNSEL FOR AGE, III:                              MAGISTRATE JUDGE
NICHOLAS TRENTICOSTA
nicktr@bellsouth.net                               COURT REPORTER COORDINATOR
STEVEN LEMOINE                                     INTERPRETER: NONE
SteveLem@aol.com
                                                   If you change address,
Continued on Page 2                                notify clerk of court
                                                   by phone, (504) 589-7703


Page 2
     Case 2:16-cr-00032-BWA-JVM Document 367 Filed 02/12/20 Page 2 of 2


Criminal No. 16-032 M
USA vs. Guillory, et al


RONALD WILSON, JR. c/o USM
COUNSEL FOR WILSON:
JOHN H. CRAFT
jhcraft@bellsouth.net
JESSICA MULLALY
jessicamullaly1@gmail.com

KENDRICK JOHNSON c/o USM
COUNSEL FOR JOHNSON:
HERBERT LARSON
hvl@hvllaw.com
STEPHEN HAEDICKE
stephen@haedickelaw.com


COORDINATING DISCOVERY
ATTORNEY:
EMMA M. GREENWOOD
emma@greenwoodlg.com
